DAVIS, Judge.
Carin Inge-Marie Malkin-Rosmer (“the Wife”) challenges the trial court’s order denying her motion to dismiss the dissolution of marriage action filed by Hans Ros-mer (“the Husband”) in Florida. The Wife had sought dismissal of the action based on forum non conveniens, claiming that Sweden, not Florida, was the proper forum. The trial court denied the Wife’s motion, finding that the Wife had not shown that the Husband’s choice of Florida was improper. We find no error in this determination.
Therefore, we affirm the trial court’s denial of the Wife’s motion to dismiss based on forum non conveniens. However, we observe that in support of that denial, the trial court also made a determination that the home in Sweden was nonmarital property. Because our jurisdiction to review this nonfinal order is limited to the issue of venue, see Fla. RApp. P. 9.130(a)(3)(A), we decline to review that determination.
Affirmed.
VILLANTI, J., and THREADGILL, EDWARD F., Senior Judge, Concur.